Filed 10/24/19                                         Case 19-01116                                               Doc 1




        1   5
            Timothy C. Springer, Esq. #207229
        2   LAW OFFICES OF TIMOTHY C. SPRINGER
        3
            4905 N. West, Suite 102
            Fresno, CA 93705
        4   Telephone: (559) 225-3622
            Facsimile: (559) 225-3459
        5
            Attorney for Plaintiff/Debtor,
        6
                                        UNITED STATES BANKRUPTCY COURT
        7                                EASTERN DISTRICT OF CALIFORNIA
                                                 FRESNO DIVISION
        8
            In the Matter of:
        9   Richard and Dawn Martines                               Case No: 19-12058

       10                                Plaintiffs/Debtors         Chapter 13
                                                                        Adv. No:
       11   Vs.
       12
            Vivint Solar
       13                                 Defendant               COMPLAINT SEEKING DAMAGES FOR
                                                                  VIOLATION OF AUTOMATIC STAY
       14

       15                                                         $40,000 in Punitive Damages Requested.
                  1. On May 14, 2019, Richard and Dawn Martines, (hereinafter, Plaintiffs, Debtors or
       16

       17            Plaintiffs/Debtors’) commenced a voluntary case under Chapter 7 of the Bankruptcy

       18            Code, by filing a petition which has been assigned Case No. 19-10983 in this Court.
       19
                  2. This Court has jurisdiction to hear this matter under 28 U.S.C. §1334, because it arises in
       20
                     that case and is related to it. This is a core proceeding.
       21
                  3. An Order for relief was entered in this case on May 14, 2019, pursuant to 11 U.S.C.
       22

       23            §301, thus triggering an Automatic Stay pursuant to 11 U.S.C. §362(a), of all debt

       24            collection against Plaintiffs/Debtors’.
       25
                  4. The Defendant, Vivint Solar is a creditor of the Plaintiffs/Debtors’ by virtue of a legal
       26
                     engagement contract.
       27

       28
                                                               Page 1

                             COMPLAINT SEEKING DAMAGES FOR VIOLATION OF AUTOMATIC STAY
Filed 10/24/19                                       Case 19-01116                                               Doc 1




                 5. On or about June 2, 2019, Vivint Solar was served by the Debtors with notice of
        1

        2           Plaintiff/Debtors’ filing for relief. A true copy of the Certificate of Service is EXHIBIT

        3           F.
        4
                 6. The attempts of Defendant on July 8, 2019, August 7, 2019, September 6, 2019 and
        5
                    October 7, 2019, to collect a pre-petition debt are in direct violation of the Automatic
        6
                    stay provision under 11 U.S.C. §362(a).
        7

        8        7. At no time did any agent or employee of the Defendant communicate, or attempt to

        9           communicate with the Plaintiffs/Debtor’s undersigned counsel, although the Defendant
       10
                    knew, or had reason to know that the Plaintiffs/Debtors’ was represented by him as an
       11
                    attorney with respect to their debt, and Defendant knew or could have readily ascertained
       12

       13
                    the address of the attorney from the “Notice of Chapter 13 Bankruptcy Case” sent by the

       14           U.S Bankruptcy Court.
       15
                 8. The attempts of Defendant on July 8, 2019, August 7, 2019, September 6, 2019 and
       16
                    October 7, 2019, to collect a pre-petition debt are in direct violation of the Automatic
       17
                    stay provision under 11 U.S.C. §362(a).
       18

       19        9. After the bankruptcy filing, specifically, Defendant June 2, 2019 have called and

       20           contacted the Debtors in an attempt to collect a pre-petition debt.
       21
                 10. At the times when Defendant took these actions, Plaintiffs/Debtors’ were protected by
       22
                    the Automatic Stay.
       23
                 11. At no time did any agent or employee of the Defendant request a reaffirmation of the
       24

       25           debt or attempt to file a motion to have the debt be declared non-dischargeable.

       26

       27

       28
                                                           Page 2

                           COMPLAINT SEEKING DAMAGES FOR VIOLATION OF AUTOMATIC STAY
Filed 10/24/19                                        Case 19-01116                                                 Doc 1




                 12. Plaintiffs/Debtors’ has been harmed by the actions of the Defendant in an amount to be
        1

        2           proven at the time of trial, including but not limited to, $84.36 used by Plaintiffs/Debtors’

        3           to travel to confer with their attorney.
        4
                 13. Defendant violation has exacerbated an already difficult situation and as a direct and
        5
                    proximate result of Defendant willful and wrongful conduct, the Debtors have been
        6
                    harmed
        7

        8        14. Plaintiffs/Debtors’ were already experiencing a great deal of financial stress and worries

        9           which caused him to seek relief in Bankruptcy; now Defendant actions are magnifying
       10
                    the problem. As a direct and proximate result of Defendant violation Plaintiffs/Debtors’
       11
                    have suffered emotional and mental distress and pain and suffering, including
       12

       13
                    apprehension, anxiety, fear, nervousness, trepidation, uneasiness, concern, worry, dread,

       14           tension, all of which have resulted in the disruption of Plaintiffs/Debtors’ life and the
       15
                    peace and their mental tranquility.
       16
                 15. At all times when Defendant took these actions, Plaintiffs/Debtors’ were protected by the
       17
                    Automatic Stay.
       18

       19        16. At no time did any agent or employee of the Defendant request a reaffirmation of the

       20           debt or attempt to file a motion to have the debt be declared non-dischargeable.
       21
                 17. Plaintiffs/Debtors’ have been harmed by the actions of the Defendant in an amount to be
       22
                    proven at the time of trial, including but not limited to, $84.36 used by Plaintiffs/Debtors’
       23
                    to travel to confer with his attorney.
       24

       25        18. Defendant violation has exacerbated an already difficult situation and as a direct and

       26           proximate result of Defendant willful and wrongful conduct, the Debtors have been
       27
                    harmed.
       28
                                                               Page 3

                             COMPLAINT SEEKING DAMAGES FOR VIOLATION OF AUTOMATIC STAY
Filed 10/24/19                                        Case 19-01116                                                  Doc 1




                 19. Plaintiffs/Debtors’ were already experiencing a great deal of financial stress and worries
        1

        2           which caused them to seek relief in Bankruptcy; now Defendant actions are magnifying

        3           the problem. As a direct and proximate result of Defendant violation Plaintiffs/Debtors’
        4
                    have suffered emotional and mental distress and pain and suffering, including
        5
                    apprehension, anxiety, fear, nervousness, trepidation, uneasiness, concern, worry, dread,
        6
                    tension, all of which have resulted in the disruption of Plaintiffs/Debtors’ life, their peace
        7

        8           and their mental tranquility.

        9        20. Due to the continued collection efforts, Plaintiffs/Debtors’ are scared, humiliated and
       10
                    emotionally distraught. They felt like there was nothing they could do to keep
       11
                    Defendant(s) from hounding them. Plaintiffs/Debtors’ believed that they had obtained
       12

       13
                    some measure of relief by filing the bankruptcy petition; however, the continued

       14           collection efforts caused Plaintiffs/Debtors’ to fear that there was nothing they could do
       15           to prevent Defendant from hounding them for this debt.
       16
                 21. Defendant willful and egregious violations of the United States Bankruptcy code should
       17
                    be rectified by this court.
       18

       19        22. Defendant should pay punitive damages in the amount of at least $40,000 for their

       20           knowing violations of the United States Bankruptcy Code.
       21
                    Wherefore, Plaintiffs/Debtors’ prays for judgment against the Defendant(s):
       22                   a.      Declaring the Defendant, guilty of civil contempt for violating the
       23
                                    automatic stay on July 8, 2019, August 7, 2019, September 6, 2019 and
       24
                                    October 7, 2019 in wrongfully and willfully seeking to collect the debt
       25

       26
                                    after proper notice of the Order for Relief.

       27

       28
                                                            Page 4

                            COMPLAINT SEEKING DAMAGES FOR VIOLATION OF AUTOMATIC STAY
Filed 10/24/19                                    Case 19-01116                                               Doc 1




                         b.     Awarding the Plaintiffs/Debtors’ compensatory and punitive damages in
        1

        2                       an amount to be proven at trial, but no less than $40,000, as described

        3                       above, including compensation for emotional damages as described above
        4
                                in an amount to be proven at the time of trial plus attorney fees and costs
        5
                                pursuant to 11 U.S.C §362(k), and for contempt of Court.
        6
                         c.     Granting such additional relief as the Court deems necessary or proper.
        7

        8

        9
            Dated: October 24, 2019                    The Law Offices of Timothy C. Springer
       10

       11                                              _/s/ Nancy D. Klepac____________________
                                                       Nancy D. Klepac,
       12                                              Attorney for Debtors
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                        Page 5

                         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF AUTOMATIC STAY
